COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 JJW, L.L.C.,                                    '
                                                                 No. 08-16-00051-CV
                              Appellant,         '
 v.                                                                 Appeal from the
                                                 '
 Antonio Aguirre,                                                 205th District Court
                                                 '
                             Appellee.                        of Culberson County, Texas
                                                 '

                                                 '                    (TC# 5291)


                                            ORDER

       Pending before the Court is Appellant’s motion to find the appeal timely filed, or

alternatively, for an extension of time to file the notice of appeal. The Court has also reviewed the

response filed by Appellee, Antonio Aguirre, and Appellant’s reply. Appellant’s motion is

GRANTED.

       The information available to the Court shows that the appellate timetable began running on

February 19, 2016. Appellant asserts that it timely filed a motion for new trial on March 18, 2016

by submitting it to the electronic filing service provider (EFSP), but the Culberson County District

Clerk improperly rejected the motion because counsel’s email address was not stated on the

motion. See TEX.R.CIV.P. 21(f)(2)(“The email address of an attorney or unrepresented party

who electronically files a document must be included on the document.”); TEX.R.CIV.P.

21(f)(11)(“The clerk may not refuse to file a document that fails to conform to this rule. But the

clerk may identify the error to be corrected and state a deadline for the party to resubmit the

document in a conforming format.”). Appellant resubmitted its motion for new trial on March 21,

2016, and the clerk rejected it again for the same reason. The district clerk accepted the motion

                                                 1
for new trial and filed it on March 22, 2016 after the deadline for filing the motion for new trial.

        We agree with Appellant that the district clerk’s rejection of the motion for new trial is

contrary to TEX.R.CIV.P. 21(f)(11), and we find that Appellant timely filed its motion for new trial

on March 18, 2016. See TEX.R.CIV.P. 21(f)(5)(“An electronically filed document is deemed filed

when transmitted to the filing party’s electronic filing service provider....”).   The timely filing of

the motion for new trial operated to extend the time for filing the notice of appeal to May 19, 2016.

Consequently, we find that Appellant timely filed its notice of appeal on April 4, 2016.

        Further, the Record is due to be filed with this Court on or before June 18, 2016.

        IT IS SO ORDERED this 20th day of April, 2016.



                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.




                                                   2